Title: To Alexander Hamilton from Marquis de Lafayette, 21 October [1780]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



Light Camp [New Jersey] october the 21st [1780]

These are, my dear Hamilton, two letters By which I communicate to the french general the happy intelligence Concerning the taking of the Convoy, and inclose to them the paper that Relates the affair as well as the success of the expedition on the Spanish Main. I give you joy, my dear friend, on this success of the Combin’d fleet, and Might also Rejoice with you on some thing else By way of Anticipation. Be pleas’d to Read My two Rhode island letters, and also the two others as soon as an opportunity offers.
Have you yet any thing new, My dear Sir, any thing that May put me in spirits? You know I am not of a desponding, dark temper.
I did not see the dragoon on his Return, But hope my letter to Gouvion Came safely into your hands. 
Adieu, My dear Sir,   Yours
Lafayette

Britain Begins to be in Bad Luck.

